Exhibit 32.1 Certification of Chief Executive Officer And Chief Financial Officer of Pioneer Power Solutions, Inc. Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 This certification is furnished solely pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 (18 U.S.C. 1350) and accompanies the Annual Report on Form 10-K (the “Form 10-K”) for the year ended December 31, 2009 of Noble Innovations, Inc. (the “Company”).I, James Cole, the Principal Executive Officer, Principal Financial Officerof the Company, certify that, based on my knowledge: The Form 10-K fully complies with the requirements of Section 13(a) or Section 15(d) of the Securities Exchange Act of 1934; and The information contained in the Form 10-K fairly presents, in all material respects, the financial condition and results of operations of the Company as of and for the periods covered in this report. Dated:April 15, 2010 /s/ James Cole Principal Executive Officer, Principal Financial Officer
